Citation Nr: 1701002	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  08-38 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for migraine headaches from December 16, 2005. 

2.  Entitlement to a rating in excess of 10 percent for depression from December 16, 2005. 

3.  Entitlement to a compensable evaluation for left middle finger fracture residuals from December 16, 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1998 to October 2005.  This matter comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a June 2006 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the appeal lies with the RO in St. Petersburg, Florida.  

This matter was last before the Board in July 2015, whereupon it was remanded back to the RO via the Appeals Management Center (AMC) located in Washington, D.C. for additional development.  Following the issuance of a February 2016 supplemental statement of the case in which the denial of all three issues was continued, the matter was returned to the Board for its adjudication. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's July 2015 remand, the AMC was directed to first take measures to ascertain the Veteran's most recent and correct address, and then request from the Veteran authorization to obtain from identified medical providers any records documenting treatment for her various service-connected conditions.  Thereafter, the AMC was instructed to schedule the Veteran for a VA examination to evaluate the severity of each of the conditions the rating of which was on appeal. 
A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

After receiving the matter from the Board, the AMC contacted the Veteran's representative in order to determine her current address, and received correspondence dated in September 2015 with the Veteran's stated address according to her representative.  Now that it had the proper address, the AMC requested in September 2015 authorization from the Veteran to obtain additional identified records from any medical service providers that treated her for the service-connected disabilities on appeal.  In addition, the Veteran was notified of a scheduled examination in October 2015 via phone and through a letter mailed to her address; however, as she did not answer the phone call and did not respond to the letter within 10 days, the examination was cancelled.  She was then rescheduled for examinations to evaluate all three disabilities on appeal, with each of the examinations to occur on January 19, 2016.  She did not appear for these scheduled examinations.  However, the claims file contains only one notification to the Veteran of these scheduled examinations, and that notification is dated February 11, 2016, weeks after the scheduled examinations.  Clearly, the Veteran was not provided with proper notification of the scheduled examination.  The matter must be remanded to the AMC to reschedule the Veteran for examinations to evaluate her disabilities on appeal pursuant to the Board's July 2015 remand.  Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for examinations for depression, migraine headaches, and a left middle finger condition, to include any scarring associated therewith.  The Veteran's claims folder must be provided to the examiners for review.  All indicated studies must be performed and clinical findings must be reported in detail.  Each examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of each disorder in question.  The VA examiner conducting the examination of the left middle finger fracture residuals should discuss any scarring related to these residuals. 

The examiners must address the degree of any functional impairment caused by depression, migraine headaches and left middle finger fracture residuals.  

2.  Provide the Veteran with notice of all examinations, to include advising her of the consequences of failure to report under 38 C.F.R. § 3.655 (2016).  Any failure to appear for an examination as well as all attempts to notify her of such examinations should be noted in the file. 

3.  The RO must ensure that the medical reports requested above comply with this remand and its instructions.  If a report is insufficient or if a requested action is not taken or is deficient it should be returned for correction.  See Stegall. 

4.  After completing the above action the RO must readjudicate the issue on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




